Case 1:20-cv-04251-WFK-RML Document 1-2 Filed 09/11/20 Page 1 of 8 PagelD #: 6

-EXHIBIT A-
-20-cy- = = = i /20 Page 2 of8P ID#
FILED. KINGS 6 OUN TY CLERK 06/1 1/2 020 12:54 DM g tide Ad P §694 78/2020

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 06/11/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
x
MARIA PEREZ-BARRIERA,
Index No.:
Plaintiff, Date Filed:
-against- Plaintiff designates Kings County
as the place of trial
STOP & SHOP, INC.,
The basis of the venue is plaintiff's
Defendant, residence

SUMMONS

Plaintiff resides at
295 Hemlock Street
Brooklyn, NY 11208

 

To the above named Defendant

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy
of your answer, or, if the complaint is not served with this summons, to serve a notice of appearance,
on the Plaintiff's attorneys Gary P. Kauget, P.C. within 20 days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if the summons is not
personally delivered to you within the State of New York); and in the case of your failure to appear or
answer, judgment will be taken against you by default for the relief demanded tn the complaint.

Dated: Brooklyn, New York

Defendant's Address:
Stop & Shop: 92-10 Atlantic Avenue, Ozone Park, NY 11416

lox if,

‘Gary P. Kayget, PCC.
Attorneys for Plaintiff
9201 Fourth Avenue, Suite 200A
Brooklyn, NY 11209
(718) 833-2496

1 of 7
FILED: KINGS COUNTY CLERK 0
NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

a ee a ee a ee x
MARIA PEREA-BARRIERA,

Plaintiff, VERIFIED COMPLAINT

-against-— Index Number:
Date Filed:

STOP & SHOP, INC.,

Defendants.
i a a eh io a a A anh i a Xx

Plaintiff by her attorney, Gary P. Kauget, P.C.
complaining of the defendants, STOP & SHOP, INC., alleges upon
information and belief as follows:

FIRST: That at all times’ hereinafter
mentioned the plaintiff, MARIA PEREZ-~BARRIERA, was and is a
resident of the County of Kings, State of New York.

SECOND: Upon information and belief, that at
all times hereinafter mentioned defendant, STOP & SHOP, INC., was
and is a domestic corporation, organized and existing under and by
virtue of the laws of the State of New York, and maintains its
principal office in the County of Kings, State of New York.

THIRD: Upon information and belief, that at
all times and places hereinafter mentioned, the defendant, STOP &
SHOP, INC., was a corporation duly organized and existing under

and by virtue of the laws of the State of New York.

2 of 7

ao Page 3 of Real 609782020

06/11/2020
 

Case 1:20-cv-04251-WFEK-RML_ Document 1-2 Filed 09/11/20 Page 4 of, 8 8 PagelD #

 

(FILED: KINGS COUNTY CLERK 06/11/2020 12:54 PM $97'78/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/11/2020
FOURTH: Upon information and belief, that at

all times and places hereinafter mentioned, the defendant, STOP &
SHOP, INC., was a foreign corporation doing business in the State
of New York,

FIFTH: That at all times herein mentioned
the defendant, STOP & SHOP, INC., its agents, servants and
employees controlled the premises known as and by 92-10 Atlantic
Avenue, in the County of Queens, City and State of New York.

SIXTH: That at all times herein mentioned
the defendant, STOP & SHOP, INC., its agents, servants and
employees maintained the premises known as and by 92-10 Atlantic
Avenue, in the County of Queens, City and State of New York.

SEVENTH: That at all times herein mentioned
the defendant, STOP & SHOP, INC., its agents, servants and
employees managed the premises known as and by 92-10 Atlantic
Avenue, in the County of Queens, City and State of New York.

EIGHTH: That at all times herein mentioned
the defendant, STOP & SHOP, INC., its agents, servants and
employees owned the premises known as and by 92-10 Atlantic Avenue,
in the County of Queens, City and State of New York.

NINTH: That the defendants, STOP & SHOP,
INC., its agents, servants and employees had a duty to properly
maintain said premises and to keep said premises in a reasonably

safe condition.

3 of 7
   
   

 
   

= iled 0
020 12:54 PM

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

TENTH: That the defendants, STOP & SHOP,
INC., its agents, servants and employees breached their duty to
maintain said premises and to keep said premises in a reasonably
safe condition,

ELEVENTH: That on September 10, 2019 the
plaintiff, MARIA PEREZ-BARRIERA, was lawfully upon said premises.

TWELFTH: That on September 10, 2019, while
lawfully upon said premises, the plaintiff, MARIA PEREZ-BARRIERA,
was caused to slip and fall and sustain serious and severe personal
injuries as a result of the negligence of the defendant, its
agents, servants, and employees.

THIRTEENTH: That the foregoing occurrence was
caused solely and wholly as a result of the negligence of the
defendant, its agents, servants, and employees, without any
negligence on the part of the plaintiff contributing thereto.

FOURTEENTH: That as a result of the foregoing,
plaintiff, MARIA PEREZ-BARRIERA, sustained serious, severe and
permanent personal injuries.

FIFTEENTH: That this action falls within one or
more of the exceptions set forth in CPLR 1602,

SIXTEENTH: That as a result of the foregoing
plaintiff has been damaged in an amount that exceeds all of the
jurisdictional limits of the lower Courts.

WHEREFORE, plaintiff demands judgment against the

4 of 7

20 Page 5 of AAORID 86498 /2020 .

06/11/2020
/20 Page 6 ofpadkaaeD s%sbbe8/2020

1 RECEIVED NYSCEF: 06/11/2020

 

 

NYSCEF DOC. NO.

defendants in an amount to be determined at the time of trial,

together with the costs and disbursements of this action.

Attorney for Plaintiff

9201 Fourth Avenue, Suite 707
Brooklyn, NY 11209

(718) 833-2496

5 of 7
 

Case 1:20-cy-04251-WEK- = j 20 P -
(FILED: KINGS COUNTY CLERK 06 12:54 P age 7 Of fbROKD Sods 2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/11/2020 :

ATTORNEY'S VERIFICATION

GARY P. KAUGET, an attorney duly admitted to practice before the Courts of the State of
New York, affirms the following to be true under the penalties of perjury: I am an attormey at
GARY P. KAUGET, P.C., attomeys of record for Plaintiffs), MARIA PEREZ-BARRIERA. I have
read the annexed COMPLAINT and know the contents thereof, and the same are true to my
knowledge, except those matters therein which are stated to be alleged upon information and belief,
and as to those matters I believe them to be true. My belief, as to those matters therein not stated
upon knowledge, is based upon facts, records and other pertinent information contained in my files.

This verification is made by me because Plaintiff(s) is/are not presently in the county wherein
I maintain my offices.

DATED: Brooklyn, New York

 

 

6 of 7
   

FILED: KINGS COUNTY CLERK 06/1 20 Page 8 of fubeRIRED 69448 /2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/11/2020 '

Index No.
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

MARIA PEREZ-BARRIERA,
Plaintiff(s),
-against-
STOP & SHOP SUPERMARKET COMPANY,

Defendant(s).

 

SUMMONS AND VERIFIED COMPLAINT

 

GARY P. KAUGET, PC
Attorneys for Plaintiff(s)
9201 Fourth Ave, Suite 200A
Brooklyn, NY 11209
(718) 833 2496

 

Certification Pursuant to 22 NYCRR 130-L.la
To the best of the undersigned’s knowledge, information and belief, formed after an inquiry |

reasonable under the circumstances, the within documents and contentions therein are not
frivolous as defined in 22 NYCRR 130-1.la

Brooklyn, NY

 

Gary P. Kauget, PC

7 of 7
